Citation Nr: 1439154	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-13 693	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to an increased initial rating for hallux valgus, right foot, to include degenerative joint disease (claimed as right foot break), rated as noncompensable prior to March 8, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that granted entitlement to service connection for hallux valgus, right foot, to include degenerative joint disease (claimed as right foot break) and assigned a noncompensable disability rating, effective March 7, 1985.  Subsequently in an April 2014 rating decision, the disability evaluation for the service-connected disability was increased to 10 percent effective March 8, 2011.

The Board also notes that the Veteran requested a videoconference hearing but withdrew this request in July 2014.  


FINDING OF FACT

On July 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased initial rating for hallux valgus, right foot, to include degenerative joint disease (claimed as right foot break) is dismissed.


		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


